Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
Claims 1-2 and 13-40 are pending for examination.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 13-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (Written Description).
The instant claims are drawn to a method of eliciting an immune response in a large mammal, comprising administering “a unit dose comprising an immunogenic composition comprising lipid particles and messenger RNA,” wherein the mRNA encodes an immunogen; “the unit dose comprising between 2g and 100g of the mRNA molecules…the immunogenic composition being immunogenic in vivo by eliciting at least: an antibody response against the immunogen, a cell-mediated immune response against the immunogen, or both.”  
Dependent claim 38 recites “administering at least two of the unit doses; the at least two of the unit doses being administered at least 1 week apart.”  Since claim 38 recites administration of at least two of the unit doses, this suggests that the administration of “a unit dose” (as recited in claims 24-25), may not be sufficient to “elicit an immune response in a large mammal.”
Neither the specification as filed, nor the prior art, provides explicit guidance on the required number of unit doses of mRNA (2g and 100g) to be administered to a large mammal, for each immunogen encoded by the mRNA to elicit “an immune response comprising at least: an antibody response against the immunogen, a cell-mediated immune response against the immunogen, or both.”  This lack of description suggests that additional experimentation would be required to determine the total number of unit doses required to practice the claimed method.  Moreover, Apart from de novo experimentation for each immunogen, and for each large mammal, the person of skill in the art would not know the total number of unit doses to administer in order to elicit an immune response in a large mammal, wherein a unit dose comprises between 2g and 100g of the mRNA molecules encoding an immunogen, or comprises between 0.1g and 1.5g of mRNA molecules per kg of the body mass of the large mammal.
Since additional experimentation is required to practice the claimed invention, it is concluded that Applicants were not in possession of the full scope of the claimed invention at the filing date of the instant invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 13-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,487,332 in view of Geal et al. (WO2011005799A2) and Lundstrom (2003).
Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims and the copending claims are both drawn to a method of eliciting an immune response comprising the administration of a dose of between 2ug and 100ug of RNA encoding an immunogen, and the RNA is formulated in a non-viral delivery system.
Instant claims 1-2 and 13-40 differ from the issued claims 1-20 because the claims are not limited to wherein the RNA is a “self-replicating RNA.”  However, it would have been obvious to a person of ordinary skill in the art, at the effective filing date, to have modified the issued claims to comprise where the self-replicating RNA is an mRNA, because self-replicating RNA molecules, such as those based on alphaviruses, generate large amounts of subgenomic mRNAs, which are translated into proteins. (See ¶ [0046] of WO2011005799A2).  Therefore, administration of self-replicating RNA to a subject, could also be considered as a means for administering mRNA to a subject, because self-replicating RNAs produce mRNA.  Additionally, Lundstrom (2003) teach the self-replicating alphavirus SFV gene therapy vector.  The vector could be administered as RNA, replicates with a high level of efficiency, and can directly function as mRNA(abstract).   The RNA vectors of Lundstrom comprise a 5’-cap and a poly(A) tail, see Figure 1A.
It would have been obvious to the person of ordinary skill in the art to substitute the self-replicating RNA recited in issued claim 1 with mRNA encoding an immunogen, because the prior art teaches that self-replicating RNA, are known to (1) effectively function as mRNA, i.e. they can be translated into proteins, and (2) can be used to produce large amounts of mRNA, which then can be translated into proteins.  Therefore, the delivery of a self-replicating RNA is functionally equivalent to the direct delivery of mRNA for the purpose of producing a translated immunogen protein product.
Claims 1-2, and 13-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-53 of copending Application No. 16/656,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims differ slightly in the claim language.  For example, claim 1 of the instant claims differs from claim 24 of the copending application only to the extent that the copending claim recites that “the immunogenic composition being immunogenic in vivo by eliciting at least: an antibody response against the immunogen, a cell-mediated immune response against the immunogen, or both.”  Additionally, instant claim 2 differs from copending claim 25, only to the extent that the copending claim recites that “the immunogenic composition being immunogenic in vivo by eliciting at least: an antibody response against the immunogen, a cell-mediated immune response against the immunogen, or both.”  However, since the immunogenic compositions recited in the pending claims is identical in scope to that recited in the claims of the copending application, specifically “a unit dose comprising a composition comprising lipid particles and messenger ribonucleic acid (mRNA) molecules…that encodes an immunogen.,” a person of ordinary skill in the art would expect the same immunogenic effect to be produced in vivo once administered to a large animal. 
Dependent claims 13-26 are identical in claim language to copending claims 26-39 of application 16/659,929.  Instant claims 40-41 differ from copending claims 27-28, because the copending claims recite wherein the mRNA encodes an immunogen comprising a bacterial immunogen, viral immunogen, a fungal immunogen, or a parasite immunogen, and wherein the mRNA molecules comprise a poly(A) tail.  However, these differences are taught in other claims, e.g. viral immunogens are recited in instant claims 13-14, and mRNA comprising a poly(A) tail is recited in claims 33-34.  Additionally, the limitations recited in instant claims 29-40 are identical to the claim language recited in copending claims 42-53.  
Thus, the invention set forth in instant claims 1-2 and 13-40 are rendered obvious over the limitations set forth in copending claims 24-53.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 13-40 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Guild et al. (WO2011/068810A1) in view of Martinon et al. (1993; IDS-10/18/2019, Ref #45), Geal et al. (WO2011005799A2; IDS-10/18/2019), Anderson et al. (US20050042230A1), and Leitner et al. (IDS-10/29/2021; Ref #12).
Regarding claims 1-2 and 27-28, Guild et al. teach compositions for delivering mRNA, into cells.  
Guild et al. “[c]ontemplates the use of cationic lipids and liposomes to encapsulate and/or enhance the delivery of nucleic acids into their target cells and tissues. As used herein, the phrase "cationic lipid" refers to any of a number of lipid species that carry a net positive charge at a selected pH, such as physiological pH. The contemplated liposomal transfer vehicles and lipid nanoparticles may be prepared by including multi-component lipid mixtures of varying ratios employing one or more cationic lipids, non-cationic lipids and PEG-modified lipids. Several cationic lipids have been described in the literature, many of which are commercially available. In some embodiments, the cationic lipid N-[l-(2,3-dioleyloxy)propyl]-N,N,N- trimethylammonium chloride or "DOTMA" is used. (Feigner et al (Proc. Nat'l Acad. Sci. 84, 7413 (1987); U.S. Pat. No. 4,897,355). DOTMA can be formulated alone or can be combined with dioleoylphosphatidylethanolamine or "DOPE" or other cationic or non-cationic lipids into a liposomal transfer vehicle or a lipid nanoparticle, and such liposomes can be used to enhance the delivery of nucleic acids into target cells.”  (DOPE is a zwitterionic lipid; and DOTAP is a cationic lipid; see page 21, 1st full ¶).
Page 24, last ¶:

    PNG
    media_image1.png
    114
    693
    media_image1.png
    Greyscale

Page 42, Examples 1-2,

    PNG
    media_image2.png
    203
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    303
    713
    media_image3.png
    Greyscale

Page 31, ¶ 2:
	“[A]s used herein, the term "subject" refers to any animal (e.g., a mammal), including, but not limited to, humans, non-human primates, rodents, and the like, to which the compositions and methods of the present invention are administered. Typically, the terms "subject" and "patient" are used interchangeably herein in reference to a human subject.”
Page 48, “[A]nimals were injected intravenously with a single 200μg dose of encapsulated mRNA and sacrificed after four hours. Activity of expressed firefly luciferase protein in livers and spleens was determined in a bioluminescence assay. As demonstrated in FIG. 2, detectable signal over baseline was observed in every animal tested. The presence of a luminescent signal over background infers the expression of firefly luciferase protein from the exogenous mRNA. Luminescence observed in the liver was enhanced over similar signals observed in the spleen.”
Page 35, last ¶: “[A]lternatively the nucleic acids may encode full length antibodies or smaller antibodies (e.g., both heavy and light chains) to confer immunity to a subject. While one embodiment of the present invention relates to methods and compositions useful for conferring immunity to a subject (e.g., via the translation of mRNA nucleic acids encoding functional antibodies), the inventions disclosed herein and contemplated hereby are broadly applicable. In an alternative embodiment the compositions of the present invention encode antibodies that may be used to transiently or chronically effect a functional response in subjects. For example, the mRNA nucleic acids of the present invention may encode a functional monoclonal or polyclonal antibody, which upon translation (and as applicable, systemic excretion from the target cells) may be useful for targeting and/or inactivating a biological target (e.g., a stimulatory cytokine such as tumor necrosis factor). Similarly, the mRNA nucleic acids of the present invention may encode, for example, functional anti-nephritic factor antibodies useful for the treatment of membranoproliferative glomerulonephritis type II or acute hemolytic uremic syndrome, or alternatively may encode anti-vascular endothelial growth factor (VEGF) antibodies useful for the treatment of VEGF-mediated diseases, such as cancer.”
As discussed above, Guild et al. teaches mRNA delivery vehicles comprising a first phospholipid, comprising an anionic phospholipid or a zwitterionic phospholipid, a cholesterol, a cationic lipid, and a PEG-lipid, as set forth in the Example 2.  Example 1 teaches liposomal formulations comprising 1g of mRNA in 5l aliquots.  Example 7, further teaches where mice are administered a single bolus tail-vein injection of an equivalent total dose of 200 g of encapsulated mRNA.   
However, Guild et al. does not explicitly teach wherein the (a) mRNA administered to a subject encodes an immunogen, or (b) explicitly wherein the amount of mRNA in a unit dose “comprising between 0.1 g and 1.5 g of the mRNA molecules per Kg of the body mass of the large mammal.” 
Martinon et al. (1993), teach a composition for immunizing mice against influenza virus comprising mRNA encapsulated in a liposome made of cationic lipids (see p.1719, Title and Abstract, as well as Materials and Methods, Section 2.1).  The liposomes were prepared from cholesterol, dipalmitoylphosphatidylcholine, and phosphatidylserine.
Specifically, Martinon demonstrates that the liposome delivered mRNA had been translated in vivo (p.1720, last para.), and further results in the induction of anti-influenza cytotoxic T lymphocytes. 
Martinon et al. treated mice with 12g of mRNA entrapped in liposomes.  However, Martinon et al. does not teach eliciting an immune response in a large animal. 
Geal et al. teach the induction of an immune response in response to administration of RNA.  In one embodiment Geal et al. teaches administration of the RNA molecules directly into a tissue, such as muscle to induce an immune response, see ¶ [00166].  Regarding dosage comprising between 0.1 g and 1.5 g of the mRNA molecules per Kg of the body mass of the large mammal, Geal et al. teach that the amount of RNA delivered per unit dose is described as follows (¶ [00168]): “[A]n effective amount of self-replicating RNA is administered to the subject in accordance with the methods described herein, either in a single dose or as part of a series of doses. As described herein, this amount varies depending upon the health and physical condition of the individual to be treated, the condition to be treated, and other relevant factors. It is expected that the amount will fall in a relatively broad range that can be determined by a skilled clinician based on the factors discussed herein, and other relevant factors. A preferred dose can have <200μg self-replicating RNA, <100μg self-replicating RNA, <50μg self-replicating RNA, <10μg self-replicating RNA, and expression can be seen at much lower levels e.g. <lμg/dose, <100ng/dose, <10ng/dose, <lng/dose, etc.  
Additionally, Geal et al. teach the administration of RNA encoding RSV antigen, see ¶ [00192] of this reference.
Martinon et al. and Geal et al. teach that mRNA or RNA molecules that produce mRNA (self-replicating RNA) could be used to encode an immunogen in a subject for the purpose of inducing an immune response in the subject.  Therefore, it would have been obvious for the person of skill in the art, following the teachings of Guild et al., to modify the methods of Guild et al. with the teachings of Martinon et al. and Geal at al.  to design gene delivery vehicles comprising mRNA that encodes an immunogen, e.g. influenza virus, or RSV, because the choice would have been a simple matter of design, because Guild et al. discloses formulations for the enhanced delivery of mRNA into the cells of a subject.   A person of ordinary skill in the art at the time of filing of the instant invention, seeking to increase an immune response in a subject, would have been motivated to increase the uptake of mRNA encoding an immunogen into the cells of a subject, with the expectation of increased expression of the immunogen in the cells, to thereby increase the immune response in a subject. 
Furthermore, although the prior art references do not disclose the specific concentration range of RNA cited in the instant clams, as per MPEP § 2144.05 [R-5], “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  A person of ordinary skill in the art, following the combined teachings of the cited references, would have been motivated to design formulations comprising between 0.1μg and 1.5μg of mRNA, since the prior art explicitly suggests formulations comprising mRNA at lower doses, see Geal et al. which teaches that an immune response as a result of mRNA “expression can be seen at much lower levels e.g. <lμg/dose, <100ng/dose, <10ng/dose, <lng/dose, etc.”  (See Geal et al. ¶ [00168]).
It would have been obvious to the ordinary skilled artisan, at the time of the instant invention, to combine the teachings of the cited references to design the claimed method of “raising an immune response,” in a large animal comprising the administration of RNA at a dosage comprising between 0.1g and 1.5g of the mRNA molecules per Kg of the body mass of the large mammal, for the reasons set forth above.
Regarding claims 13-14, and 27-28, as stated above Guild et al. as modified by Martinon et al. and Geal et al. render obvious wherein the mRNA encodes an immunogen, and further wherein the immunogen is a viral immunogen, including wherein the virus is influenza virus, and RSV.  Additionally, the prior art Anderson discloses compositions comprising RSV immunogens (abstract) and liposome carriers (page 10, section 0064), where the liposome entraps the nucleic acid (page 14, section 0094). The compositions are capable of eliciting immune responses against viral infections (page 3, section 0020). The compositions are administered to humans or animals (page 12, section 0082).  Moreover, Leitner et al. teaches immunotherapy in humans, and boosting a pre-existing immunity via boost strategies, see page 771. Leitner et al. also teaches (p. 772) “[T]o facilitate vaccine production, genomic alphavirus RNA alone can be used as a vaccine vehicle. The in vitro transcribed self-replicating RNA contains sequences coding for the SFV replicase and a model antigen. A single intramuscular injection of a self-replicating RNA elicited antigen-specific antibody and CD8+ T cell responses and was shown to be significantly more effective than non-replicating RNA.
Furthermore, as stated above, the prior art provides clear motivation and suggestion for the delivery of RNA that encodes an immunogen, including influenza virus, RSV, and SFV, for the purpose of producing an immune response in a subject.  It would have been obvious for the person of ordinary skill in the art seeking an effective means to deliver the RNA, to have the utilized the delivery vehicles described by Guild et al. to deliver the RNA molecules encoding immunogen to enhance the delivery of this RNA into the cells of a subject.
Regarding claims 14-16, and 29-30, Guild et al. teach that the mRNA comprises a Cap1 structure in the 5’-UTR of the mRNA, see claims 68 and 72 of pages 57-58 of Guild et al.
Regarding claims 17-18, Guild et al. teach the following regarding the size of the transfer vehicles of their invention:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regarding claims 19-20, Guild et al. teach that the mRNA comprises a poly A tail, see claim 71 at page 58 of Guild et al.
Regarding 21-22 and 35-36, wherein the method comprises wherein the administering “comprising contacting the composition with skeletal muscle.”  Guild et al. teach that the target cell includes skeletal muscle, see page 32, first ¶:  “[T]he compositions and methods of the present invention may be prepared to preferentially target a variety of target cells, which include, but are not limited to, hepatocytes, epithelial cells, hematopoietic cells, epithelial cells, endothelial cells, lung cells, bone cells, stem cells, mesenchymal cells, neural cells (e.g., meninges, astrocytes, motor neurons, cells of the dorsal root ganglia and anterior horn motor neurons), photoreceptor cells (e.g., rods and cones), retinal pigmented epithelial cells, secretory cells, cardiac cells, adipocytes, vascular smooth muscle cells, cardiomyocytes, skeletal muscle cells, beta cells, pituitary cells, synovial lining cells, ovarian cells, testicular cells, fibroblasts, B cells, T cells, reticulocytes, leukocytes, granulocytes and tumor cells.”
Additionally, Guild et al. teach that: “[A]lso contemplated are compositions and liposomal vehicles which are formulated for depot administration (e.g., intramuscularly, subcutaneously, intravitreally) to either deliver or release a nucleic acids (e.g., mRNA) over extended periods of time.” (See page 38, lines 12-17).
Thus, it would have been obvious for the person of ordinary skill in the art to introduce the mRNA delivery vehicles of Guild et al. into the skeletal muscle of a subject since this reference teaches that skeletal muscle is a preferred target, and that intramuscular injections is a preferred method of delivery as set forth above.
Regarding claims 23-24 and 37-38, wherein at least two of the unit doses being administered at least 1 week apart.  Guild et al. teaches that dosing may include wherein the compositions of the present invention are administered at extended dosing intervals, such as wherein the composition is administered to a subject twice daily, daily, twice a week, once a week, every ten days, etc. (See page 38, 1st full ¶ of Guild et al.)  A person of skill in the art, at the time of the instant invention, would have recognized the need to optimize the dosing regimen of a given immunogen to achieve the desired immune response by routine experimentation.
Regarding claims 25-26 and 39-40, as stated above, the combined prior art teaches that RNA could be administered to a patient, translated to produce an immunogen, and produce an antibody response and/or a cell-mediated response, such as the production of an RNA induced antigen-specific antibody and CD8+ T cell response as taught by Leitner et al., or the induction of anti-influenza cytotoxic T lymphocytes by the translation of mRNA injected into a subject as taught by Martinon.  Thus, the scope of these claims is anticipated by the combined teachings of Guild et al. in view of Martinon, Geal et al., Anderson et al. and Leitner et al.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one
of ordinary skill in the art at the time of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699